Citation Nr: 0102627	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-06 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had service from September 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Washington, DC.  

Entitlement to service connection for a left orchiectomy was 
denied by a December 1983 Board decision.  By rating decision 
of June 1992, it was held that new and material evidence had 
not been submitted.  The appellant was notified of that 
decision and did not timely disagree therewith.  That 
decision represents the last final decision of that issue on 
any basis.  38 U.S.C.A. § 7104; Evans v. Brown, 9 Vet. App. 
273 (1996).

A Board hearing was held in October 2000, before Michael D. 
Lyon, the Board Member rendering this decision, sitting in 
Washington, DC.  The Board Member had been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 1991 & Supp. 2000).  A transcript of the hearing 
testimony is on file.  The appellant and his sister had 
earlier testified before the RO.  A transcript of that 
hearing is also on file.


FINDINGS OF FACT

1.  The Board denied service connection for a left 
orchiectomy, by decision dated in December 1983.  The denial 
was on the basis that the first clinical evidence of a 
testicle disorder, orchiepididymitis, necessitating a left 
orchiectomy, was in 1972, several years after service, and a 
left testicle disability had not been incurred in service.  

2.  The RO held that new and material evidence to reopen the 
claim had not been submitted by rating decision of June 1992.  
The appellant was notified of that decision and did not 
timely disagree therewith.

3.  The June 1992 decision is the last final decision on any 
basis.  The evidence received subsequent to that rating is 
cumulative or redundant. 


CONCLUSION OF LAW

The RO's June 1992 decision is final; new and material 
evidence not having been submitted; the claim for service 
connection is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp 2000); 38 C.F.R. § 3.156; Hodge v. West, 155 F. 
3d 1356 (Fed Cir. 1998); Vargas-Gonzales v. West, 12 Vet. 
App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board decisions and unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence. 38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); see also, 
Hodge v. West, 155 F. 3d 1356 (Fed Cir. 1998); Vargas-
Gonzales v. West, 12 Vet. App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In addition, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was initially denied 
for a left orchiectomy by the Board in December 1983, as the 
first clinical evidence of a testicle disorder, 
orchiepididymitis, necessitating a left orchiectomy, was in 
1972, several years after service.  By unappealed rating 
decision, it was held that there was no new and material 
evidence to reopen the claim.  That decision represents the 
last final decision of that issue on any basis. 38 U.S.C.A. 
§ 7105; Evans v. Brown, 9 Vet. App. 273 (1996).  In that 
decision, it was noted that the only available service 
medical record reveals that in December 1967, the veteran was 
treated for swelling in an old hernia area, and he was 
restricted to quarters for 24 hours.  A VA examination 
conducted in May 1975 noted that the left testicle was 
surgically removed in 1972-1973.  The examiner also noted a 
scar from a left herniorrhaphy performed in the 1950's.  The 
Board at that time determined that there was no clinical 
evidence of a chronic testicle disorder in service, and 
denied service connection for a left testicle disorder.  

Evidence submitted subsequent to that decision was held, by 
the RO in June 1992 to not be new and material.  The 
appellant was notified and there was no timely disagreement 
therewith.  The evidence submitted by the appellant since the 
June 1992 rating decision consists, in essence of statements 
from friends, and extensive medical treatment records for 
various disorders.  The additional evidence does not contain 
a competent expert opinion relating any current left testicle 
disorder with any in-service treatment, event, or complaint.  
Records on file reveal that the appellant is taking 
testosterone, but there is no opinion that the need for this 
treatment is related to service.  In January 1992, there was 
a two-week history of a swollen groin area due to, "shooting 
drugs in my groin."  Again, there is no opinion that this is 
in anyway related to service.  In this regard, the Board 
notes that the appellant is not qualified to make that 
medical connection. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  To the extent pertinent contentions are advanced, 
they are redundant of information previously on file.  Thus, 
this is not new and material evidence.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current left testicle 
pathology, and the appellant's period of active duty, the 
claim for entitlement to service connection for residuals of 
a left orchiectomy is not reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
left orchiectomy, and the claim is denied


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

